FILED
                               NOT FOR PUBLICATION                             MAY 22 2013

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: SHANEL ANN STASZ,                           No. 11-60073

                  Debtor,                          BAP No. 11-1050


SHANEL ANN STASZ,                                  MEMORANDUM *

                  Appellant,

  v.

ROSENDO GONZALEZ,

                  Appellee.



                               Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Hollowell, Kirscher, and Pappas, Bankruptcy Judges, Presiding

                                Submitted May 14, 2013 **

Before:          LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Chapter 7 debtor Shanel Ann Stasz appeals pro se from the Bankruptcy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

approving the trustee’s final report and applications for compensation (“Final

Report”). We have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse

of discretion. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We affirm.

      The bankruptcy court did not abuse its discretion by approving the Final

Report because the services for which compensation was sought were reasonably

likely to benefit Stasz’s bankruptcy estate and/or necessary to the administration of

the case. See id. at 857, 860 (setting forth factors relevant to determination of a

reasonable fee allowance, and noting that “[w]e will not disturb a bankruptcy

court’s award of attorneys’ fees unless the bankruptcy court abused its discretion

or erroneously applied the law” (citation and internal quotation marks omitted)).

      Stasz’s contentions concerning whether the bankruptcy court had

jurisdiction to approve the Final Report are unpersuasive for the reasons stated by

the BAP. Her contentions concerning the BAP’s bias are also unpersuasive and

unsupported by the record.

      We do not consider arguments not properly raised before the bankruptcy

court. See O’Rourke v. Seaboard Surety Co. (In re E.R. Fegert, Inc.), 887 F.2d
955, 957 (9th Cir. 1989).


                                           2                                     11-60073
Stasz’s request for judicial notice, set forth in her opening brief, is granted.

AFFIRMED.




                                     3                                     11-60073